          Case 1:20-cv-00106 Document 1 Filed on 07/16/20 in TXSD Page 1 of 16



                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS
                                   BROWNSVILLE DIVISION

ESTEBAN RAMIREZ, individually and on
behalf of all others similarly situated,

Plaintiff(s),                                         Case No. 1:20-cv-00106

v.
                                                      JURY TRIAL DEMANDED
MIDLAND CREDIT MANAGEMENT, INC.,

Defendant.


                                  CLASS ACTION COMPLAINT

           Now Comes Plaintiff, ESTEBAN RAMIREZ, individually and on behalf of all others

similarly situated, by and through his undersigned attorney, James C. Vlahakis, and

brings this Complaint against Defendant MIDLAND CREDIT MANAGEMENT, INC.:

     I.         Parties, Jurisdiction and Venue

           1.      Plaintiff RAMIREZ ESTEBAN (“Plaintiff”) resides in this Judicial District

and has filed this civil action pursuant to the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. §1692, et seq.

           2.      Defendant   MIDLAND      CREDIT    MANAGEMENT,       INC.   (“MCM”)    is

incorporated in the State of Kansas and maintains its principal place of business at

3111 Camino Del Rio North, Suite 1300, San Diego, California 92108.

           3.      Subject matter jurisdiction exists pursuant to 15 U.S.C. §1692k(d) and 28

U.S.C. §§1331 and 1337.

           4.      Venue is proper in this District pursuant to 18 U.S.C. § 1391(b) because

MCM routinely mails collection letters and envelopes to addresses within this District

and MCM routinely collects consumer debts in this District.




                                                1
     Case 1:20-cv-00106 Document 1 Filed on 07/16/20 in TXSD Page 2 of 16



       5.     Venue and personal jurisdiction exist in this District pursuant to U.S.C.

§§ 1391(b)-(c) and 1441(a) because MCM, as a corporation, is deemed to reside in any

judicial district in which it is subject to personal jurisdiction at the time the action is

commenced.

       6.     Venue is proper in this District pursuant to 18 U.S.C. § 1391(b) because

MCM is subject to personal jurisdiction within this District by virtue of the fact that

MCM has conducted significant and continuous debt purchase and collection activities

within this District.

       II.    Background Allegations

              A. Summary of the FDCPA

       7.     The FDCPA was enacted as a result of “abundant evidence of the use of

abusive, deceptive, and unfair debt collection practices by many debt collectors”. See 15

U.S.C. § 1692(a).

       8.     In enacting the FDCPA, Congress stated that stated that “[a]busive debt

collection practices contribute to the number of personal bankruptcies, to marital

instability, to the loss of jobs, and to invasions of individual privacy.” See 15 U.S.C. §

1692(a).

       9.     In enacting the FDCPA, Congress stated that “[e]xisting laws and

procedures for redressing these injuries are inadequate to protect consumers.” See 15

U.S.C. § 1692(b).

       10.    In enacting the FDCPA, Congress stated that “[m]eans other than

misrepresentation or other abusive debt collection practices are available for the

effective collection of debts.” See 15 U.S.C. § 1692(c).

       11.    In enacting the FDCPA, Congress stated that “[i]t is the purpose of this

subchapter to eliminate abusive debt collection practices by debt collectors, . . . and to


                                             2
     Case 1:20-cv-00106 Document 1 Filed on 07/16/20 in TXSD Page 3 of 16



promote consistent State action to protect consumers against debt collection abuses.

See 15 U.S.C. § 1692(e).

      12.      Section 1692f of the FDCPA generally prohibits a debt collector from using

“unfair or unconscionable means to collect or attempt to collect any debt.”

      13.      Section 1692f(8) of the specifically prohibits a debt collector from:

            Using any language or symbol, other than the debt collector’s address,
            on any envelope when communicating with a consumer by use of the
            mails or by telegram, except that a debt collector may use his business
            name if such name does not indicate that he is in the debt collection
            business.

      14.      In the case of Preston v. Midland Credit Mgmt., 948 F.3d 772 (7th Cir.

2020), the Seventh Circuit held that MCM violated the clear language of §1692f(8) when

it sent a collection letter to an Illinois consumer inside of an enveloped that was marked

with the words “TIME SENSITIVE DOCUMENT”.

      15.      Below is an image of the envelope as issue in Preston:




      16.      In reversing the district court’s order granting MCM’s 12(b)(6) motion to

dismiss, the Seventh Circuit in Preston v. Midland held as follows:

               We conclude that the language of § 1692f(8) is clear, and its
               application does not lead to absurd results. To the contrary, the

                                              3
     Case 1:20-cv-00106 Document 1 Filed on 07/16/20 in TXSD Page 4 of 16



             prohibition of any writing on an envelope containing a debt
             collection letter represents a rational policy choice by Congress.
             Consequently, we conclude that the district court erred in
             dismissing Mr. Preston's claim under § 1692f(8). * * * On its face,
             the prohibition is clear: use of any language or symbol on an
             envelope, except for the debt collector's name (if it does not indicate
             that the collector is in the business of debt collection) and the debt
             collector's address, violates subsection (8). * * * The statutory
             language does, in fact, prohibit debt collectors from sending
             communications to consumers in envelopes bearing symbols that
             are indicative of debt collection. The language of the statute simply
             draws a clear line to ensure that consumers' rights are not lost in
             the interpretation of more subtle language. * * * Turning to the facts
             here, there is no question that the language "TIME SENSITIVE
             DOCUMENT" appears on the envelope enclosing a communication
             to a consumer. It is equally apparent that the language at issue
             does not fall within the itemized exception set forth in subsection
             (8): It is not Midland's name nor its address. The inclusion of this
             phrase thus violates § 1692f(8), and the district court erred in
             dismissing the claim set forth in Count I of Mr. Preston's complaint.

Preston, 948 F.3d 776-77, 781, 783-84 (emphasis in original).

             B. MCM’s Debt Collection Practices

      17.    MCM is a debt collector as defined by Section 1692a(6) of the FDCPA

because MCM routinely uses the United States Postal Service for the collection of

consumer debts and MCM’s principal purpose is the purchase of and collection of

consumer debts.

      18.    MCM collects defaulted debts owned by Midland Funding, LLC (“Midland”).

      19.    MCM also collects defaulted debts that MCM purports to own.

      20.    On information and belief, MCM has researched and analyzed data to learn

that consumers are more likely to open collection letters sent in envelopes marked with

the words “TIME SENSITIVE DOCUMENT” than plain envelopes.

      21.    MCM’s “TIME SENSITIVE DOCUMENT” envelope has been assigned a

specific alpha-numeric code by MCM, OE36.




                                            4
     Case 1:20-cv-00106 Document 1 Filed on 07/16/20 in TXSD Page 5 of 16



       22.    MCM has the ability to search its records to determine the precise dates

on which it used the “TIME SENSITIVE DOCUMENT” envelope to send collection letters

to Plaintiff on putative class members.

       23.    MCM can analyze payments data to determine whether persons receiving

collections letters sent inside of “TIME SENSITIVE DOCUMENT” envelopes make

payments at a higher rate than when collection letters are sent inside of plain envelopes.

       24.    On information and belief, MCM has researched and analyzed data to

conclude that consumers are more likely to send payments to MCM where a collection

letter requesting payment was sent inside of envelopes that contain the words “TIME

SENSITIVE DOCUMENT” than plain envelopes.

              C. Summary of the Subject Debt

       25.    Plaintiff obtained credit (the “Subject Debt”) for personal and household

expenses from Capital One, N.A. (“Capital One”).

       26.    The Subject Debt, with an Original Account Number ending in 4707, fell

into a default status.

       27.    On information and belief, the operative cardholder agreement that was

issued in relation to the Subject Debt do not contain an arbitration clause.

       III.   Defendant’s Collection Activities and Violations of the FDCPA

       28.    In an attempt to collect the Subject Debt, within the past year, MCM sent

collection letters to Plaintiff’s address in Raymondville, Texas.

       29.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) because MCM

regarded him as a “person obligated or allegedly obligated to pay” the Subject Debt.

       30.    In the past year, one or more of the envelopes that MCM used to mail

collection letters to Plaintiff were marked with the words “TIME SENSITIVE

DOCUMENT”.


                                             5
     Case 1:20-cv-00106 Document 1 Filed on 07/16/20 in TXSD Page 6 of 16



      31.    Plaintiff specifically recalls receiving a “TIME SENSITIVE DOCUMENT”

envelope where the envelope was the same color and format of the envelope at issue in

Preston v. Midland Credit Mgmt., 948 F.3d 772 (7th Cir. 2020).

      32.    Plaintiff recalls that a second envelope was marked “TIME SENSITIVE

DOCUMENT” where the envelope in question was white in color.

      33.    A representative example of the white “TIME SENSITIVE DOCUMENT”

envelope is depicted below:




      34.    Plaintiff’s attention was drawn to the fact that the subject envelopes were

marked with the words “TIME SENSITIVE DOCUMENT”.

      35.    MCM’s use of the words “TIME SENSITIVE DOCUMENT” on the envelopes

caused Plaintiff to become anxious and distressed.




                                           6
     Case 1:20-cv-00106 Document 1 Filed on 07/16/20 in TXSD Page 7 of 16



       36.    MCM’s use of the words “TIME SENSITIVE DOCUMENT” caused Plaintiff

to immediately open each envelope in order to learn the “TIME SENSITIVE” nature of

each enclosed documents.

       37.    On information and belief, MCM has researched and analyzed data to learn

that consumers are more likely to open collection letters sent in envelopes marked with

the words “TIME SENSITIVE DOCUMENT” than plain envelopes.

       38.    MCM’s “TIME SENSITIVE DOCUMENT” envelope has been assigned a

specific alpha-numeric code.

       39.    MCM has the ability to search its records to determine the precise dates

on which it used the “TIME SENSITIVE DOCUMENT” envelope to send collection letters

to Plaintiff on putative class members.

       40.    MCM can analyze payments data to determine whether persons receiving

collections letters sent inside of “TIME SENSITIVE DOCUMENT” envelopes make

payments at a higher rate than when collection letters are sent inside of plain envelopes.

       41.    On information and belief, MCM has researched and analyzed data to

conclude that consumers are more likely to send payments to MCM where a collection

letter requesting payment was sent inside of envelopes that contain the words “TIME

SENSITIVE DOCUMENT” than plain envelopes.

       42.    MCM’s use of the words “TIME SENSITIVE DOCUMENT violated Section

1692f(8) of the FDCPA because these words intended to create, and did create, a false

sense of urgency with regard to Plaintiff’s perception of MCM’s collection efforts relative

to the Subject Debt.

       43.    MCM’s use of the words “TIME SENSITIVE DOCUMENT” violated Section

1692f(8) and implicates a core “privacy” right recognized by Section 1692(a) of the Act.




                                            7
     Case 1:20-cv-00106 Document 1 Filed on 07/16/20 in TXSD Page 8 of 16



       44.      MCM’s transmission of debt collection letters to consumers inside of

envelopes that contain the words “TIME SENSITIVE DOCUMENT” unfairly puts MCM

ahead of its competitors in the debt collection industry. See 15 U.S.C. § 1692(e)(“It is

the purpose of this subchapter to eliminate abusive debt collection practices by debt

collectors, to insure that those debt collectors who refrain from using abusive debt

collection practices are not competitively disadvantaged[.]”).

       45.      Plaintiff suffered real and concrete harm because MCM communicated

with him in a manner prohibited by the FDCPA.

       46.      Plaintiff suffered a real and concrete injury because Mr. Ramirez

contemplated settling an otherwise time-barred debt because of the manner in which

the collection Envelope was marked.

       47.      MCM’s violation of Section 1692f(8) is not a mere procedural violation. For

example, the Seventh Circuit in Preston held that MCM’s use marking of collection

envelopes with the words “TIME SENSITIVE DOCUMENT” is precisely the type of

conduct that Section 1692f(8) the FDCPA was enacted to prohibit:

             In providing certainty, this provision furthers the FDCPA's overall
             purpose of "eliminat[ing] abusive debt collection practices by debt
             collectors" and "insur[ing] that those debt collectors who refrain from
             using abusive debt collection practices are not competitively
             disadvantaged."

Preston, 948 F.3d at 784.

       IV.      Class Action Based Allegations

       48.      The legal issues presented by MCM’s use of the words “TIME SENSITIVE

DOCUMENT” on collection letters envelopes satisfy the elements of FRCP 23(a)(1)-(3),

because MCM has mailed out well over 40 identically formatted envelopes to consumers

in this district, the illegality of MCM’s conduct is question of fact and law that is typical

and common to Plaintiff and the proposed class members.


                                              8
        Case 1:20-cv-00106 Document 1 Filed on 07/16/20 in TXSD Page 9 of 16



         49.   Further, Mr. Ramirez can satisfy FRCP 23(a)(4) because he will fairly and

adequately protect the interests of the proposed class members and he is represented

by counsel who is well versed in consumer class actions and the prosecution and

defense of FDCPA class actions.

         50.   Plaintiff’s lead attorney (James C. Vlahakis) is an experienced consumer

class action litigator. For example, on May 15, 2018, Mr. Vlahakis was appointed to the

Steering Committee in a nationwide class action against Apple, Inc. See, In Re: Apple

Inc. Device Performance Litigation, 18-md-02827 (N.D. Cal. May 15, 2018) (Dkt. Entry

no. 99). After extended litigation, the parties proposed a $310 to $500 million dollar

settlement to the court which received preliminary on May 15, 2020) (Dkts. 415-16, 420,

429).

         51.   Before becoming a consumer rights attorney, Mr. Vlahakis worked at

Hinshaw & Culbertson for nearly twenty years, where he specialized in defending debt

collectors in class action litigation. As a former defense attorney, Mr. Vlahakis

understands the types of defenses that creditors and debt collectors typically raise in

TCPA class actions.

         52.   For example, in his former role as a defense attorney, Mr. Vlahakis

defeated a motion to certify a TCPA based class action in Jamison v. First Credit Services,

Inc., 290 F.R.D. 92 (N.D. Ill. Mar. 28, 2013), reconsideration denied, 2013 U.S. Dist.

LEXIS 105352 (N.D. Ill. July 29, 2013). In Pesce v. First Credit Services, Inc., 2012 U.S.

Dist. LEXIS 188745 (N.D. Ill. June 6, 2012), Mr. Vlahakis caused a previously certified

TCPA class action to be decertified after proving that the class representative had a

unique defense that ran against commonality and typicality.




                                            9
     Case 1:20-cv-00106 Document 1 Filed on 07/16/20 in TXSD Page 10 of 16



       53.    Further, Mr. Vlahakis was lead plaintiff’s counsel in Preston v. Midland

Credit Management, Inc., 948 F.3d 776 (7th Cir. 2020) where the Seventh Circuit reversed

in part the district court’s order granting MCM’s 12(b)(6) motion to dismiss.

       54.    Mr. Ramirez can satisfy FRCP 23(b)(2) because MCM has acted on grounds

that apply to the class so that final injunctive and/declaratory relief sought below is

appropriate relief respecting the proposed class as a whole.

       55.    Mr. Ramirez can satisfy FRCP 23(b)(3) because questions of law or fact

common to class members predominate over any questions affecting only individual

members, and that a class action is superior to other available methods for fairly and

efficiently adjudicating the controversy.

       V.     Causes of Action

    Count I – Individual Claim for Violations of Section 1692f(8) of the FDCPA

       56.    Plaintiff ESTEBAN RAMIREZ realleges the above paragraphs as though

fully set forth herein.

       57.    MCM’s use of the words “TIME SENSITIVE DOCUMENT” on envelopes

sent to Plaintiff within the past year violated Section 1692f(8) of the FDCPA because

these words were intended to create, and did create a false sense of urgency with

Plaintiff.

       58.    MCM violated Section 1692f(8) of the FDCPA which specifically prohibits

a debt collector from:

              Using any language or symbol, other than the debt collector’s
              address, on any envelope when communicating with a consumer by
              use of the mails or by telegram, except that a debt collector may use
              his business name if such name does not indicate that he is in the
              debt collection business.

       59.    Section 1692f(8) contains no exceptions – any extraneous text on the

envelope other than what is allowed by Section 1692f(8) is a violation of 1692f(8).


                                            10
     Case 1:20-cv-00106 Document 1 Filed on 07/16/20 in TXSD Page 11 of 16



       60.      For the reasons set forth above, MCM violated Section 1692f(8) by using

of the words “TIME SENSITIVE DOCUMENT” on the envelopes used to send collection

letters to Plaintiff.

         WHEREFORE, Plaintiff ESTEBAN RAMIREZ respectfully requests that this

Honorable Court:

             a. declare that Defendant’s use of the words “TIME SENSITIVE
                DOCUMENT” envelopes violates Section 1692f(8) of the FDCPA;

             b. enjoin Defendant from using “TIME SENSITIVE DOCUMENT”
                envelopes in conjunction with any future collection letters;

             c. award Plaintiff statutory damages of up to $1,000; and

             d. award Plaintiff costs and reasonable attorney fees as provided
                under 15 U.S.C. §1692k.


                Count II – Class Action Claim for Violations of §1692f(8)

       61.      Plaintiff ESTEBAN RAMIREZ realleges the above paragraphs as though

fully set forth herein.

       62.      As set forth above, MCM violated Section 1692f(8) of the FDCPA.

       63.      MCM routinely attempts to collect consumer debts in this District by

mailing collection letters inside of envelopes marked with the words “TIME SENSITIVE

DOCUMENT”.

       64.      As alleged above, MCM specifically used envelopes marked with the words

“TIME SENSITIVE DOCUMENT” in an attempt to cause recipients to open the

envelopes, read the enclosed letters and pay down the underlying debt.

       65.      MCM’s use of the words “TIME SENSITIVE DOCUMENT” violates Section

1692f(8) of the FDCPA as a matter of law because Section 1692f(8) prohibits a debt

collector from using any language, other than the debt collector’s address, on any

envelope when communicating with a consumer.


                                            11
    Case 1:20-cv-00106 Document 1 Filed on 07/16/20 in TXSD Page 12 of 16



      66.      Using the words “TIME SENSITIVE DOCUMENT” violates Section 1692f(8)

of the FDCPA because these words intended to create, and does create, a false sense of

urgency to so-called least sophisticated consumers.

      67.      Within one year of the filing of this lawsuit, at least 40 persons with

addresses from within this District were sent a collection letter by MCM where the

collection letter was mailed inside envelope marked with the words “TIME SENSITIVE

DOCUMENT”.

      68.      MCM’s conduct and violations of Section 1692f(8) of the FDCPA satisfies

the elements of typicality, commonality, predominance and superiority.

      69.      On information and belief, consumers may have paid their debts as a

result of MCM’s above violations of the FDCPA.

      70.      Mr. Ramirez will fairly and adequately represent the proposed class

members who are defined as follows:

               All persons with mailing addresses within this judicial district who
               were mailed envelopes marked the words “TIME SENSITIVE
               DOCUMENT” where MCM was attempting to collect debts originally
               owed to Capital One, N.A.

      71.      The class period is limited to one year from the filing of this lawsuit or until

the unlawful conduct ends.

      72.      The proposed class can be defined by MCM’s records.

        WHEREFORE, Plaintiff ESTEBAN RAMIREZ respectfully requests that this

Honorable Court:

            a. appoint Plaintiff as a class representative;

            b. declare that Defendant’s use of the “TIME SENSITIVE
               DOCUMENT” envelopes violates Section 1692f(8) of the FDCPA;

            c. enjoin Defendant from using the “TIME SENSITIVE DOCUMENT”
               envelopes in conjunction with any future collection letters;

            d. award class members maximum statutory damages;

                                              12
     Case 1:20-cv-00106 Document 1 Filed on 07/16/20 in TXSD Page 13 of 16



             e. award class members actual damages if they paid their subject
                debts after receiving a collection letter inside of an envelope marked
                with the words “TIME SENSITIVE DOCUMENT”;

             f. appoint James C. Vlahakis as class counsel;

             g. award Plaintiff costs and reasonable attorney’s fees as provided
                under 15 U.S.C. §1692k.

     Count III – Individual Claim for Violations of Section 1692e of the FDCPA

       73.      Plaintiff ESTEBAN RAMIREZ realleges the above paragraphs as though

fully set forth herein.

       74.      Section 1692e of the FDCPA prohibits debt collectors from using “any

false, deceptive, or misleading representation or means in connection with the collection

of any debt.”

       75.      As alleged above, MCM specifically used envelopes marked with the words

“TIME SENSITIVE DOCUMENT” in an attempt to cause Plaintiff to open the envelopes,

read the enclosed letters and pay down the underlying debt.

       76.      MCM’s use of the words “TIME SENSITIVE DOCUMENT” on collection

envelopes violates Section 1692e of the FDCPA because these words intended to create,

and does create, a false sense of urgency to so-called least sophisticated consumers.

       77.      MCM’s use of the words “TIME SENSITIVE DOCUMENT” on collection

envelopes violates Section 1692e of the FDCPA because these words constitute a false,

deceptive, or misleading representation or means in connection with the collection of

the Subject Debt.

       78.      For the reasons set forth above, MCM violated Section 1692e by using the

words “TIME SENSITIVE DOCUMENT” on the envelopes used to send collection letters

to Plaintiff.

         WHEREFORE, Plaintiff ESTEBAN RAMIREZ respectfully requests that this

Honorable Court:

                                              13
     Case 1:20-cv-00106 Document 1 Filed on 07/16/20 in TXSD Page 14 of 16



             a. declare that Defendant’s use of the words “TIME SENSITIVE
                DOCUMENT” envelopes violates Section 1692e of the FDCPA;

             b. enjoin Defendant from using “TIME SENSITIVE DOCUMENT”
                envelopes in conjunction with any future collection letters;

             c. award Plaintiff statutory damages of up to $1,000; and

             d. award Plaintiff costs and reasonable attorney fees as provided
                under 15 U.S.C. §1692k.


                 Count IV – Class Action Claim for Violations of §1692e

       79.      Plaintiff ESTEBAN RAMIREZ realleges the above paragraphs as though

fully set forth herein.

       80.      Section 1692e of the FDCPA prohibits debt collectors from using “any

false, deceptive, or misleading representation or means in connection with the collection

of any debt.”

       81.      MCM routinely attempts to collect consumer debts in this District by

mailing collection letters inside of envelopes marked with the words “TIME SENSITIVE

DOCUMENT”.

       82.      As alleged above, MCM specifically used envelopes marked with the words

“TIME SENSITIVE DOCUMENT” in an attempt to cause recipients to open the

envelopes, read the enclosed letters and pay down the underlying debt.

       83.      MCM’s use of the words “TIME SENSITIVE DOCUMENT” on collection

envelopes violates Section 1692e of the FDCPA because these words intended to create,

and does create, a false sense of urgency to so-called least sophisticated consumers.

       84.      MCM’s use of the words “TIME SENSITIVE DOCUMENT” on collection

envelopes violates Section 1692e of the FDCPA because these words constitute a false,

deceptive, or misleading representation or means in connection with the collection of

the Subject Debt.


                                            14
    Case 1:20-cv-00106 Document 1 Filed on 07/16/20 in TXSD Page 15 of 16



      85.      Within one year of the filing of this lawsuit, at least 40 persons with

addresses from within this District were sent a collection letter by MCM where the

collection letter was mailed inside envelope marked with the words “TIME SENSITIVE

DOCUMENT”.

      86.      MCM’s conduct and violations of Section 1692e of the FDCPA satisfies the

elements of typicality, commonality, predominance and superiority.

      87.      On information and belief, consumers may have paid their debts as a

result of MCM’s above violations of the FDCPA.

      88.      Mr. Ramirez will fairly and adequately represent the proposed class

members who are defined as follows:

               All persons with mailing addresses within this judicial district who
               were mailed envelopes marked the words “TIME SENSITIVE
               DOCUMENT” where MCM was attempting to collect debts originally
               owed to Capital One, N.A.

      89.      The class period is limited to one year from the filing of this lawsuit or until

the unlawful conduct ends.

      90.      The proposed class can be defined by MCM’s records.

        WHEREFORE, Plaintiff ESTEBAN RAMIREZ respectfully requests that this

Honorable Court:

            a. appoint Plaintiff as a class representative;

            b. declare that Defendant’s use of the “TIME SENSITIVE
               DOCUMENT” envelopes violates Section 1692e of the FDCPA;

            c. enjoin Defendant from using the “TIME SENSITIVE DOCUMENT”
               envelopes in conjunction with any future collection letters;

            d. award class members maximum statutory damages;

            e. award class members actual damages if they paid their subject
               debts after receiving a collection letter inside of an envelope marked
               with the words “TIME SENSITIVE DOCUMENT”;

            f. appoint James C. Vlahakis as class counsel;

                                              15
    Case 1:20-cv-00106 Document 1 Filed on 07/16/20 in TXSD Page 16 of 16



          g. award Plaintiff costs and reasonable attorney’s fees as provided
             under 15 U.S.C. §1692k.



Plaintiff demands a jury trial

Respectfully submitted, on behalf of

Plaintiff ESTEBAN RAMIREZ individually
and on behalf of all others similarly situated,

/s/ James C. Vlahakis                               Date: July 16th, 2020
James C. Vlahakis
Counsel for Plaintiff
Sulaiman Law Group, Ltd
2500 S Highland Ave, Suite 200
Lombard, IL 60148
Telephone: (630)581-5456
jvlahakis@sulaimanlaw.com




                                            16
